Title: From John Adams to John Thornton Kirkland, 17 February 1823
From: Adams, John
To: Kirkland, John Thornton



Revrd and Dear Sir.
Quincy Feby 17th. 1823.


I have received the honor of your Circular of February 1823. The System of regulations contained in it has my most cordial approbation. It appears to me to be admirably calculated to preserve the morals and secure the Studies of those young Men who are to be the future Masters of the World. The Corporation may be assured of my higest respects and my zealous co-operation as far as respects my Posterity, and all others within my narrow circle
I am Sir very respectfully your / Obedient humble Servant.
John Adams